DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected an invention, there being no allowable generic or linking claim. Election was made without traverse of Group I claims 1-7 in the reply filed on March 3, 2022.
During a telephone conversation with Mr. Weissman on 03/15/2022, a provisional election was made without traverse to prosecute the invention of Group I, and the species: 
Zirconium amide is tetrachlorobis(N, N-diisobutylacetamide)zirconium (ZrCl4.2{CH3CON[CH2CH(CH3)2]2}). 
Organoaluminum compound is ethylaluminum sesquichloride (EASC). 
Additive is ethyl acetate (EA). 
Zirconium component is ZrC14.2THF (tetrachlorobis (tetrahydrofuran) zirconium.
Substituted amide is N, N– diisobutylacetamide. 
 is toluene.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter S. Wiessman on 03/24/2022.
1.	(Currently Amended) A catalyst composition for use as a catalyst system for ethylene oligomerization, said catalyst composition comprising: 

tetrachlorobis(N,N-diisobutylacetamide)zirconium having the formula of (ZrCl4.2{CH3CON[CH2CH(CH3)2]2}); 
an organoaluminum compound; and 
an additive.
2.	(Cancelled). 
3.	(Previously Presented) The catalyst composition as claimed in claim 1, wherein the organoaluminum compound is selected from an alkylaluminum, a trialkenylaluminum, a dialkylaluminum halide, an alkylaluminum 
(i)	the alkylaluminum is a trialkylaluminum and selected from triethylaluminum, triisopropylaluminum, triisobutylaluminum, tri-n-butylaluminum, tri-n- hexylaluminum, and tri-n-octylaluminum;
(ii)	the trialkenylaluminum is triisoprenyl aluminum;
(iii)	the dialkylaluminum halide is selected from diethylaluminum chloride, dibutylaluminum chloride, diisobutylaluminum chloride and diethyl aluminum bromide;
(iv)	the alkylaluminum sesquihalide is selected from ethylaluminum sesquichloride, butylaluminum sesquichloride and ethylaluminum sesquibromide;
(v)	the dialkylaluminum hydride is selected from diethylaluminum hydride and dibutylaluminum hydride;
(vi)	the partially hydrogenated alkylaluminum is selected from ethylaluminum dihydride and propylaluminum dihydride;
(vii)	the aluminoxane is selected from methylaluminoxane, isobutylaluminoxane, tetraethylaluminoxane and tetraisobutylaluminoxane; and
(viii)	the dialkylaluminum alkoxide is diethylaluminum ethoxide.
4.	(Previously Presented) The catalyst composition as claimed in claim 1, wherein a mole ratio of aluminum to zirconium is in a range from 5:1 to 100:1.
Currently Amended) The catalyst composition as claimed in claim 1, wherein the additive is selected from a group consisting of [[,]] an ester, an ether, an amine, an anhydride and a sulfur compound. 
6.	(Previously Presented) The catalyst composition as claimed in claim 1, wherein the additive is selected from ethyl acetate, ethyl acetoacetate, ethyl benzoate, anisole, tetrahydrofuran, 1,2-dioxane, thiophen and a mixture thereof.
7. 	(Previously Presented) The catalyst composition as claimed in claim 1, wherein a mole ratio of the zirconium amide compound and the additive is in a range from 1:0.1 to 1:10.
8.	(Withdrawn-Currently Amended) A process for preparation of the catalyst composition for use as a catalyst system for an ethylene oligomerization as claimed in claim 1, the process comprising:
adding the tetrachlorobis(N,N-diisobutylacetamide)zirconium having the formula of (ZrCl4.2{CH3CON[CH2CH(CH3)2]2}) with an organoaluminum compound and an additive, wherein the tetrachlorobis(N,N-diisobutylacetamide)zirconium  is prepared by reacting a zirconium component with a substituted amide in the presence of an organic solvent,
wherein:
	



the zirconium component is having a formula: 
ZrCl4.nTHF

wherein 
the substituted amide is having a formula:
CH3CON[CH2CH(CH3)2]2


9.	(Withdrawn-Currently Amended) A method of preparation of the tetrachlorobis(N,N-diisobutylacetamide)zirconium having the formula of (ZrCl4.2{CH3CON[CH2CH(CH3)2]2}) of the catalyst composition for use as a catalyst system for ethylene oligomerization as claimed in claim 1, the method comprising:
reacting a zirconium component having a formula ZrCl4.nTHF
CH3CON[CH2CH(CH3)2]2  . 
10.	(Withdrawn) The method of preparation of the zirconium amide compound as claimed in claim 9, wherein, the zirconium component is tetrachlorobis(tetrahydrofuran) zirconium, ZrCl4.2THF.
11.	() 
12. 	(Withdrawn) The method of preparation of the zirconium amide compound as claimed in claim 9, wherein a mole ratio of the zirconium component and the substituted amide is in a range from 0.1 to 5. 
13.	(Withdrawn) The method of preparation of the zirconium amide compound as claimed in claim 9, wherein the reaction is carried out at a temperature in a range of 20[Symbol font/0xB0]C to 170[Symbol font/0xB0]C. 
14.	(Withdrawn) The method of preparation of the zirconium amide compound as claimed in claim 9, wherein the organic solvent is selected from the group consisting of diethyl ether, dichloromethane, tetrahydrofuran, chlorobenzene, toluene, o-chlorotoluene, xylene, chloroform, and cyclohexane. 
15.	(Withdrawn-Currently Amended) A process for an oligomerization of ethylene without formation of a polymer, the process comprising: 

16.	(Withdrawn) The process as claimed in claim 15, wherein the inert organic solvent is selected from an aromatic hydrocarbon solvent, an unsubstituted or a substituted with halogen; an aliphatic paraffin hydrocarbon; an alicyclic hydrocarbon compound; a halogenated alkane and a mixture thereof, wherein:
(i)	the aromatic hydrocarbon solvent is selected from toluene, benzene, xylene, chlorobenzene, dichlorobenzene, and chlorotoluene;
(ii)	the aliphatic paraffin hydrocarbon is selected from pentane, hexane, heptane, octane, nonane, and decane;
(iii)	the alicyclic hydrocarbon compound is selected from cyclohexane, and decahydronaphthalene; and
(iv)	the halogenated alkane is selected from dichloroethane, and dichlorobutane.
Allowable Subject Matter
Claims 1, 3-10 and 15-16 are allowed.
The closest prior is Young et al (US 4, 855, 525, applicants submitted in IDS).
Young et al. teach catalyst for oligomerization of ethylene comprising an adduct  of zirconium tetrahalide with an amide, an organoaluminum compound, and alkyl acetate (applicant’s additive).
4.2{CH3CON[CH2CH(CH3)2]2}.
Neither Young et al. or any prior arts of the record specifically teaches or suggests the catalyst composition comprising (ZrCl4.2{CH3CON[CH2CH(CH3)2]}2 as per applicant claim 1. Therefore, the claim 1 is allowed. As such, the dependent claims 2 and 3-7 are allowed. 
As such, a process of making the allowed catalyst composition as per applicant claim 8 is allowed.
As such, a process of making ZrCl4.2{CH3CON[CH2CH(CH3)2]}2 used for making the allowed catalyst composition as per applicant claim 9-10 and 13-14 are allowed.
As such, a process of using the allowed catalyst for polymerizations as per applicant claims 15-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUN QIAN/           Primary Examiner, Art Unit 1738